Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  Current specification discloses translucent component 310 (lines 8 and 10 of [0048]); however, translucent component 310 does not corresponds to the elements in Fig. 4.  Appropriate correction is required.  For the purpose of examination, translucent component 310 is treated as translucent component 320.

Claim Objections
Claim 5 is objected to because of the following informalities:  It is not clear if “the housing unit” in line 3 is referring to “a housing unit (200)” in lines 1 and 2.  Appropriate correction is required.  For the purpose of examination, the housing unit is treated as the housing unit (200).
Claims 17, 18, 19 and 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1, 8, 9 and 10, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (US 2006/0210772 A1) in view of Igura (US 2011/0241376 A1) and Blum et al. (US 7,001,643 B1).
Claims 1, 3, 4 and 5:  Bui teaches a window assembly comprising a transparent panel and an opaque frame portion (Fig. 1, [0034] and [0035]).  The transparent panel meets the claimed translucent component, and the opaque frame portion meets the claimed non-transparent component.  Bui teaches the window assembly is formed by an injection molding (claim 14).  Bui teaches, after the injection molding, aesthetic defects are formed in the area of the juncture of the transparent panel and the opaque frame portion [0039].  Bui further teaches an image/pattern, illustrated as a fade-out border, is used to mask and hide these imperfections around the juncture of the transparent panel and the opaque frame portion, and to provide an aesthetically pleasing transition from the transparent nature of the panel to the opaqueness of the frame portion {instant claim 4}
Bui teaches the window assembly is for an automotive vehicle ([0003] and [0039]), but does not teach the window assembly is of a tailgate of a vehicle adhered with an adhesive to a housing.  However, Igura teaches the use of a vehicle window for a tailgate (Fig. 1 and [0061]) is well known before the effective filing date of the invention, where an inner panel {instant claim 5} is adhered to a window with an adhesive {instant claim 3} (Fig. 2 and [0079]).  The inner panel meets the claimed housing.  Bui and Igura are analogous art because they are from the same field of endeavor that is the vehicle window assembly art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the adhesive and the housing of Igura with the invention of Bui, and the motivation would be, as Bui suggested, to provide a window assembly of a vehicle with a border image, decoration or logo information to the transparent portion of the molded plastic panel, wherein such border images are used to hide or mask aesthetic defects or mounting structures of the window assembly [0007].
Bui does not teach the window assembly further comprises a colored component.  However, Blum teaches plastic molded parts comprising a transparent plastic material the rear face of which is provided with a color- and/or effect-producing lacquer (abstract and col. 1, lines 40-43).  Bui and Blum are analogous art because they are from the same field of endeavor that is the vehicle window assembly art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Blum, (i.e., applying or adding a color- and/or effect-producing lacquer) with the invention of Bui, and the motivation would be, as Blum suggested, in order to give a decorative effect (col. 1, lines 12-13).
Claim 2:  Bui teaches the transparent panel can be made of a polycarbonate resin [0036], and the opaque frame portion can be made of a polycarbonate resin [0037].
Claim 6:  Bui teaches in its final construction, the panel may be protected from such natural occurrences as exposure to ultraviolet radiation, oxidation, and abrasion through the providing of one or more protective layers, both on the exterior side and/or interior side of the panel, wherein the protective layers may be of any know variety or material suitable for that purpose [0038].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (US 2006/0210772 A1), Igura (US 2011/0241376 A1) and Blum et al. (US 7,001,643 B1) as applied to claim 6 above, and further in view of Richard (US 2002/0110693 A1).
Bui, Igura and Blum teach the claimed invention as set forth above.
Claim 7:  Bui does teach silicone hardcoat as a suitable example of the protective layer.  However, Richard teaches the use of a conventional silicone hardcoat as an added protection for a glazing unit [0021].  Bui and Richard are analogous art because they are from the same field of endeavor that is the glazing unit art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the conventional silicone hardcoat of Richard with the invention of Bui, and the motivation would be, as Richard suggested, in order to provide added protection to the glazing unit [0021].

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (US 2006/0210772 A1) in view Igura (US 2011/0241376 A1) and Blum et al. (US 7,001,643 B1).
Claims 11-13:  Bui teaches a window assembly comprising a transparent panel and an opaque frame portion (Fig. 1, [0034] and [0035]).  The transparent panel meets the claimed translucent component, and the opaque frame portion meets the claimed non-transparent component.  Bui teaches the window assembly is formed by an injection molding {instant claim 12} (claim 14).  Bui teaches, after the injection molding, aesthetic defects are formed in the area of the juncture of the transparent panel and the opaque frame portion [0039].  Bui further teaches an image/pattern, illustrated as a fade-out border, is used to mask and hide these imperfections around the juncture of the transparent panel and the opaque frame portion, and to provide an aesthetically pleasing transition from the transparent nature of the panel to the opaqueness of the frame portion {instant claim 13} ([0034] and [0039]).  The imaged area meets the claimed textured surface/halftone pattern.  Since the transparent panel is transparent, it is interpreted that the printed image/pattern can be seen thru the transparent panel.
Bui teaches the window assembly is for an automotive vehicle ([0003] and [0039]), but does not teach the window assembly is of a tailgate of a vehicle adhered with an adhesive to a housing.  However, Igura teaches the use of a vehicle window for a tailgate (Fig. 1 and [0061]) is well known before the effective filing date of the invention, where an inner panel is adhered to a window with an adhesive (Fig. 2 and [0079]).  The inner panel meets the claimed housing.  Bui and Igura are analogous art because they are from the same field of endeavor that is the vehicle window assembly 
Bui does not teach the window assembly further comprises a colored component.  However, Blum teaches plastic molded parts comprising a transparent plastic material the rear face of which is provided with a color- and/or effect-producing lacquer (abstract and col. 1, lines 40-43).  Bui and Blum are analogous art because they are from the same field of endeavor that is the vehicle window assembly art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Blum, (i.e., applying or adding a color- and/or effect-producing lacquer) with the invention of Bui, and the motivation would be, as Blum suggested, in order to give a decorative effect (col. 1, lines 12-13).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (US 2006/0210772 A1) in view of Igura (US 2011/0241376 A1) and Blum et al. (US 7,001,643 B1).
Claim 17:  Bui teaches a window assembly comprising a transparent panel and an opaque frame portion (Fig. 1, [0034] and [0035]).  The transparent panel meets the claimed translucent component, and the opaque frame portion meets the claimed non-transparent component.  Bui teaches the window assembly is formed by an injection 
Bui teaches the window assembly is for an automotive vehicle ([0003] and [0039]), but does not teach the window assembly is of a tailgate of a vehicle adhered with an adhesive to a housing.  However, Igura teaches the use of a vehicle window for a tailgate (Fig. 1 and [0061]) is well known before the effective filing date of the invention, where an inner panel is adhered to a window with an adhesive (Fig. 2 and [0079]).  The inner panel meets the claimed housing.  Bui and Igura are analogous art because they are from the same field of endeavor that is the vehicle window assembly art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the adhesive and the housing of Igura with the invention of Bui, and the motivation would be, as Bui suggested, to provide a window assembly of a vehicle with a border image, decoration or logo information to the transparent portion of the molded plastic panel, wherein such border images are used to hide or mask aesthetic defects or mounting structures of the window assembly [0007].
Bui does not teach the window assembly further comprises a colored component.  However, Blum teaches plastic molded parts comprising a transparent plastic material the rear face of which is provided with a color- and/or effect-producing lacquer (abstract and col. 1, lines 40-43).  Bui and Blum are analogous art because they are from the same field of endeavor that is the vehicle window assembly art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Blum, (i.e., applying or adding a color- and/or effect-producing lacquer) with the invention of Bui, and the motivation would be, as Blum suggested, in order to give a decorative effect (col. 1, lines 12-13).

Allowable Subject Matter
Claims 8-10, 14-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Bui, Igura, Blum and Richard either singly or as a combination do not teach or suggest the colored component being fused.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
February 11, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785